Beck, Ch. J.
i. gakh-ish. uponVnswer: venue. — The only question in this case involves the •correctness of the court’s ruling in refusing to change the venue of this cause to the county of the garnishee’s residence. -Garnishment is a proceeding fo gu]3jec£ cxedits of a defendant to seizure upon attachment or execution. It is a part of the proceedings in attachment or execution. Code, § 2975. Proceedings in ■attachment are auxiliary to the main action, and are to be prosecuted as such. Code, § 2950. The purpose of the proceeding is to subject credits to the satisfaction of the judgment obtained or to be obtained in the main action. It *240should, therefore, remain in the court where the main action is pending. This requirement is necessary for the proper-protection of the interest of all parties. It is not usual, if it ever is the ease, for a mere auxiliary proceeding to be prosecuted in a court other than the one wherein the main action is pending. It would not be permitted in the absence of express statutory requirement. There is no such a statute in this State.
The statute which requires an action brought in a county wherein the defendant does not reside to be transferred to the county of his residence has no application to the proceedings of garnishment, for the reason that such proceeding is auxiliary in its character, as we have pointed out, and not an action which may be brought or prosecuted in another court. The garnishee is required to appear to the action wherever, in the State, it may be depending upon service of process made upon him. Westphal, Hinds & Co. v. Clark, 42 Iowa, 371. The trial of the issue must be had in the court having jurisdiction of the subj'ect-matter and person of the garnishee, there being no statute authorizing a change of venue to the county of the garnishee’s residence.
Affirmed.